  Case 15-38015         Doc 33     Filed 02/05/19 Entered 02/05/19 12:55:41              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38015
         ADRIENNA A LEE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/09/2015.

         2) The plan was confirmed on 12/31/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/28/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,325.00.

         10) Amount of unsecured claims discharged without payment: $14,109.81.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-38015        Doc 33       Filed 02/05/19 Entered 02/05/19 12:55:41                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $7,440.00
       Less amount refunded to debtor                            $240.00

NET RECEIPTS:                                                                                     $7,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $320.42
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,320.42

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE TRINITY HOSPITAL        Unsecured         250.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA           0.00            0.00           0.00       0.00
CAPITAL ONE BANK USA             Unsecured         272.00           NA              NA            0.00       0.00
CHASE BANK                       Unsecured         300.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,000.00         634.40          634.40        168.72        0.00
COOK COUNTY HOSPITAL             Unsecured         250.00           NA              NA            0.00       0.00
DEVON FINANCIAL SERVICE          Unsecured         761.00        764.77          764.77        203.39        0.00
EXPRESS CASH LOAN                Unsecured         100.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured      1,000.00            NA              NA            0.00       0.00
FIRST CASH ADVANCE               Unsecured      1,000.00            NA              NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured         175.00        175.00          175.00          46.53       0.00
ILLINOIS LENDING CORP            Unsecured      1,375.00       1,374.35        1,374.35        365.51        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         440.00        440.68          440.68        117.20        0.00
MFG FINANCIAL INC                Unsecured      1,519.00       3,178.50        3,178.50        845.35        0.00
MIDNIGHT VELVET                  Unsecured          69.00           NA              NA            0.00       0.00
NATIONAL QUICK CASH              Unsecured      1,000.00            NA              NA            0.00       0.00
NATIONWIDE LOANS                 Unsecured         468.00           NA              NA            0.00       0.00
NATIONWIDE LOANS                 Unsecured         700.00      2,161.03        2,161.03        574.73        0.00
PLAZA SERVICES                   Unsecured            NA           0.00            0.00           0.00       0.00
PORANIA LLC                      Unsecured            NA         270.00          270.00          71.81       0.00
PORANIA LLC                      Unsecured            NA         270.00          270.00          71.81       0.00
SIR FINANCE                      Unsecured      1,200.00         872.86          872.86        232.14        0.00
SPEEDYRAPID CASH                 Unsecured            NA         685.80          685.80        182.39        0.00
TCF NATIONAL BANK                Unsecured         200.00           NA              NA            0.00       0.00
US CELLULAR                      Unsecured         258.00           NA              NA            0.00       0.00
WOW INTERNET & CABLE             Unsecured         995.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-38015         Doc 33      Filed 02/05/19 Entered 02/05/19 12:55:41                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,827.39          $2,879.58              $0.00


Disbursements:

         Expenses of Administration                             $4,320.42
         Disbursements to Creditors                             $2,879.58

TOTAL DISBURSEMENTS :                                                                        $7,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
